Citation Nr: 1536968	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.

2.  Entitlement to a compensable rating for actinic keratosis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in July 2012, which vacated a March 2011 Board decision and remanded the issue then on appeal for additional development.  The issues initially arose from rating decisions in October 2008 and March 2009 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the peripheral neuropathy service connection claim in April 2013 and remanded peripheral neuropathy and skin cancer service connection claims in April 2013, October 2013, and September 2014.

The Board notes that an April 2015 rating decision established service connection for actinic keratoses and notified the Veteran that the award was considered a full resolution of the skin cancer claim.  In July 2015 correspondence, the Veteran asserted that the April 2015 rating decision involved clear and unmistakable error (CUE) in not rating his disability under the criteria for malignant melanoma.  However, the Board notes that April 2015 rating decision was not final.  Therefore, the Board finds that statement is more appropriately construed as a notice of disagreement to the assigned rating, including appropriateness of the Diagnostic Code applied.  Where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The Board also notes that evidence was added to the record subsequent to an April 2015 supplemental statement of the case as to the service connection issue for peripheral neuropathy.  A review of the evidence shows the statements and medical treatment records received are cumulative of evidence previously considered and thus are not pertinent as to require further action prior to appellate review.  38 C.F.R. §§ 19.31, 20.1304 (2015).

An August 2015 rating decision proposed a finding of incompetency for VA compensation payment purposes and the Veteran in correspondence received in August 2015 requested a personal hearing as to that matter.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable rating for actinic keratoses is addressed is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran is shown to have served aboard ship in the waters offshore of the Republic of Vietnam, but not to have set foot on land in Vietnam, to have served aboard ship operating on its inland waterways, or to have had actual herbicide exposure during active service.

2.  Peripheral neuropathy was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (effective before and after Jun. 19, 2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claim by correspondence dated in February 2006 and September 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment records, non-VA (private) treatment records, a November 2014 Social Security Administration (SSA) report that records had been destroyed, a copy of a SSA decision, reports received in April 2014 and June 2014 from the United States Army & Joint Service Records Research Center (JSRRC), May 2014 correspondence from the National Archives and Records Administration (NARA), and the Veteran's statements in support of the claim.  

The JSRRC is shown to have adequately reviewed the available service records pertinent to the Veteran's claim, including the 1966 command history for the USS Eversole, the November 1966 and January 1967 deck logs for the USS Eversole, and the 1968 command history for the USS Shelton, and to have concluded that during the applicable periods of time, the records did not document that those ships docked, transited inland waterways, or that ship personnel stepped foot on land in the Republic of Vietnam.  In light of the JSRRC reports and the description as to the type of information included in deck logs, the Board finds there is no indication that obtaining actual copies of all of the deck logs pertinent to the Veteran's service aboard these ships could substantiate the claim as JSRRC personnel conducted a review of those records.  VA records also do not show that during an applicable period the USS Eversole, the USS Shelton, the USS Currituck (Currytuck), or the USS Bryce Canyon traveled on inland waterways in Vietnam, docked to a pier or the shore in Vietnam, or operated on close coastal waters for extended periods of time with additional evidence that crew members of smaller vessels from the ship went ashore.  VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Subsection 2 (updated Aug. 11, 2015).  

The Veteran was notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing evidence to substantiate his claim.  Although in correspondence dated in August 2013 the Veteran claimed he had been exposed to herbicide agents stored in 55 gallon drums aboard his ship, VA has found that tactical herbicide agents during the Vietnam Era were not transported, stored, or used aboard United States Navy or Coast Guard ships.  M21-1, Part IV, Subpart ii, Chapter 1, Subsections 2.g, 2.h.  A copy of the JSRRC memo as to that matter is included in the Veteran's record with service personnel records added to the appellate record.  

The development requested on remand in April 2013, October 2013, and September 2014 has been substantially completed.  Although the Veteran has also made non-specific claims that he was exposed to herbicides due to aircraft coming to his ship from Vietnam and that herbicide agents contaminated equipment aboard his ship, including some test equipment used in the field in Vietnam, the Board finds those claims are too inconsistent with JSRRC findings as to the use of tactical herbicides on ships and visitation to Vietnam of his ship's personnel to warrant additional VA efforts to search for evidence to substantiate the claim.  There is no evidence of any additional existing pertinent records and further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board also finds that there is no credible evidence of any herbicide agent exposure during active service and that a VA examination or etiology opinion is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (VA examination not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (as effective before and after Jun. 19, 2015, though regulatory changes to § 3.307 on that date are not relevant to the present claim).  Organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.

VA regulations also provide that certain disorders, including early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service, may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's distinguishing "blue water" naval service from "brown water" service in Vietnam is a reasonable regulatory interpretation); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  VA has been instructed to reevaluate its definition of inland waterways, particularly as applied to Da Nang Harbor.  However, the Veteran is not shown to have served aboard any ship that entered a Vietnam harbor or inland waterway such that VA's reevaluation of the criteria to constitute an inland waterway would be applicable in this case.  Gray v. McDonald, 27 Vet. App. 313 (2015)

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has peripheral neuropathy as a result of herbicide exposure during active service.  In a December 2005 application for VA benefits he denied having set foot in Vietnam, but asserted that he had been exposed to Agent Orange including as a result of aircraft coming to his ship from Vietnam.  He has also asserted that he had "brown water" service to inland waterways in Vietnam and that he had actual herbicide exposure related to the storage of 55 gallons drums and equipment aboard his ship.  In correspondence dated in May 2013 he reported, in essence, that the USS Eversole operated in the inland waterways from October 1966 to January 1967 and that the USS Shelton operated in the inland waterways of the Saigon River during his service from November 1967 to August 1968.

The service medical records are negative for complaint, treatment, or diagnosis for peripheral neuropathy.  Service records show that the Veteran served aboard the USS Eversole from October 1966 to November 1967, aboard the USS Shelton from November 1967 to August 1968, and that service medical records show he was referred to the USS Currituck on January 11, 1967, and the USS Bryce Canyon on September 4, 1967.  An April 1967 report noted that the Veteran was qualified and authorized to wear the Vietnam Service Medal for service aboard the USS Eversole (DD-789) while in direct support of military operations in Viet-Nam and its contiguous waters during the Western Pacific cruise for the periods "21 DEC 66 - 1 JAN 67, 10 FEB - 1 MAR 67, and 30 MAR - 15 APR 67."  

The JSRRC, including in reports dated in April 2014 and June 2014, reviewed records from the USS Eversole and the USS Shelton and found that the records did not document that those ships docked, transited inland waterways, or that ship personnel stepped foot on land in the Republic of Vietnam during an applicable period of time.  

Private treatment records include an October 2001 electromyography (EMG) study suggestive of a mild demyelinating neuropathy, an April 2002 diagnosis of cervical radiculopathy and neuropathy, a June 2002 diagnosis of continued lumbar radiculopathy, and a July 2003 diagnosis of possible myopathy.  A  September 2007 noted that the Veteran's peripheral neuropathy was suspected to be secondary to herbicides.  A July 2008 report included a past medical history of peripheral neuropathy suspected to be secondary to herbicide exposure in Vietnam.  In correspondence dated in July 2008 J.R.G., M.D., identified as a family medicine practitioner, noted the Veteran had been seen over the past two years for very recalcitrant and difficult to treat neuropathy of the lower extremities, and that medical records made note of herbicide exposure while serving off the coast of Vietnam.  It was further noted that there was clear evidence of a peripheral neuropathy and that potential herbicide exposure etiology was "near the top of our list" since there was no "evidence of diabetes or any other findings such as deficiencies in B12 or folate that would be common causes for this neuropathy."  A January 2009 VA treatment record noted peripheral neuropathy was possibly related to herbicide exposure.  

Based upon the evidence of record, the Board finds that the Veteran is shown to have served aboard ship in the waters off the Republic of Vietnam, but not to have set foot on land in Vietnam, to have served aboard ship operating on its inland waterways, or to have had actual herbicide exposure during active service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service because the service records do not document that the ships which he served aboard were in positions which would case the presumption of exposure to herbicides to attach.  The Board also finds that peripheral neuropathy was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of early-onset peripheral neuropathy manifest within one year of the Veteran having had any possible exposure to an herbicide agent during active service.  Therefore, even if the evidence showed service in the Republic of Vietnam, the presumption of service connection would still not apply as the evidence does not show peripheral neuropathy manifested within one year of the claimed exposure.

The Veteran's statements as to having been exposed to an herbicide agent during active service or having served aboard ships operating in the inland waters of Vietnam are found to be not credible due to bias and inconsistency with other evidence.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board finds that JSRRC findings in this case are persuasive that the Veteran had no actual exposure to herbicide agents during active service and that he did not serve aboard a ship operating in inland waterways for presumptive service connection purposes.  

For similar reasons, the Board finds medical statements relating the Veteran's peripheral neuropathy to herbicide exposure in service to have no credible value.  It is assumed that the reports were based upon the Veteran's assertions of having been exposed to herbicides during active service that are found to be factually inaccurate and not credible.  Reonal v. Brown, 5 Vet. App. 458 (1993) (VA is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides, is denied.


REMAND

An April 2015 rating decision established service connection for actinic keratoses, and correspondence received in April 2015 expressed disagreement with the decision.  Therefore, the matter must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to a compensable rating for actinic keratoses.  Inform the Veteran that a substantive appeal must be submitted to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


